Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 10 August 2020, has been entered and the Remarks therein, filed 10 February 2021, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 36-41 show incorrect status identifiers. In view of the telephonic species election made 17 July 2020, claims 36-41 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1 and 34-46 are pending.
Claims 36-41 are withdrawn from consideration.
	Claims 1, 34, 35 and 42-46 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/917,151, 03/09/2018, which is a CON of 14/107,691, 12/16/2013, which is a CON of 13/576,907, 08/02/2012, which is a 371 of PCT/US2011/023747, filed 02/04/2011, which claims benefit of 61/424,875, 12/20/2010, and claims benefit of 61/301,939, 02/05/2010, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/359,618 and 15/917,151 appear to be the same; i.e., instant application 16/359,618 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment of parent application 15/917,151 was mailed either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/917,151.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	The objection to Claim 43, in the Non-Final Office Action mailed 10 August 2020, is withdrawn in view of Applicants' amendment received 10 February 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 1, 34, 35 and 42-46 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 10 August 2020, is withdrawn in view of Applicants' amendment received 10 February 2021, in which an amendment to the specification was filed.
Applicant requested that paragraphs excerpted from provisional application no. 61/301,939, which has been incorporated by reference and from the appendix to provisional application no. 61/301,939, both filed 05 February 2010, be inserted into the instant specification at particular locations. The paragraphs to be inserted state that an exosome is provided that includes a therapeutic agent, and that, in some embodiments, the exosome is derived from a group consisting of, minimally, a plant. Also, in some embodiments, the therapeutic agent is selected from the group consisting of, minimally, a microRNA.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:


Claims 1, 34, 35 and 42-46 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are drawn to an exosomal composition. As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention. (STEP 1: YES).
The claimed composition comprises a naturally occurring exosome and a therapeutic agent, the exosome having been isolated. The therapeutic agent is microRNA. The exosomal composition further comprises a pharmaceutically-acceptable carrier, which may be a naturally occurring compound, e.g., sucrose or corn starch (originally-filed specification, pg. 14, para. [0068]) or water. It appears as though microRNA is naturally occurring. For example, Lotvall et al. (see 103 rejection below) teaches that exosomes are capable of carrying and transferring small coding and non-coding RNA, such as microRNA and siRNA, which regulate translation of specific genes (pg. 6, lines 22-24). In addition, Zhang, M. et al. ((2016) cited in the Non-Final Office Action mailed 10 August 2020) teaches that exosomes are formed and released into the 
The instant claims are drawn to a composition which is a  judicial exception, and not a method of administering the composition. As such, the instant claims do not recite additional elements that integrate the judicial exception(s) into a practical application of the exception(s) (STEP 2A, PRONG TWO: NO).
When considered in combination as a composition, the above cited exosome and therapeutic agent do not appear to result in a composition that is significantly different from the contribution of the individual properties of each of the elements/components.  Nothing in the instant specification suggests that the claimed chemical composition exhibits any markedly different characteristics, with respect to structure and/or function, to distinguish the claimed exosomal composition from its naturally occurring counterparts. That is, it is not evident that the combination of these elements is significantly more than simply the sum of its parts. It is not clear that an exosome isolated from a plant is different from the exosome as it exists within the plant. It is clear that microRNA is a naturally occurring ribonucleic acid entity. It is not evident that the combination of these elements has resulted in an interaction between them that has produced an ‘exosomal composition’ having characteristics markedly different from the 
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 42, 43, 45 and 46 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Lotvall et al. (International Patent Application Publication No. WO 2007/126386 A1) in view of An et al. ((2007) Plant Signal. Behav. 2(1): 4-7).
[All references cited in the Non-Final Office Action mailed 10 August 2020.]

Lotvall et al. addresses some of the limitations of claim 1, and the limitations of claims 42, 43, 45 and 46. 
Regarding claims 1 and 46, Lotvall et al. shows methods of delivering nucleic acid constructs by exosomes to recipient cells (pg. 2, lines 32-33). Using exosome vesicles for transferring genetic material to the cytosol or nucleus of a cell as described can treat inherited diseases, cellular or body dysfunctions, induce tolerance or re-direct existing immune responses (pg. 3, lines 19-23). DNA or RNA-containing exosomes can be administered to cells (pg. 7, lines 16-17 [Claims 1 and 46] [An exosomal composition comprising a therapeutic agent] [Claim 1] [the therapeutic agent being encapsulated by an exosome]).
Regarding claim 42, genetic material that can be transferred by the described exosomes minimally include microRNA, mRNA, siRNA and DNA plasmids (pg. 3, lines 28-30 [microRNA] [species election]).
Regarding claim 43, exosomes can bind to the cell surface receptor in a similar way as cell to cell interaction, can attach to the cell membrane, and can fuse with target cells (pg. 2, lines 5-8). For example, exosomes from a malignant cell then preferentially fuses with cells of the same type, which deliver the DNA and/or RNA constructs to the malignant cell specifically, as gene therapy of malignant disease (pg. 14, lines 5-13, Example 8).
Regarding claim 45, DNA or RNA-containing exosomes can be administered to cells by the addition of the exosomes to cell cultures in vitro or injection of these exosomes intravenously or by any other route in vivo as known in the art. Exosomes 

It is noted that claim 46 recites product-by-process language.
Claim 46 recites: “…, the exosomal composition being produced by a process comprising…”
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).

Lotvall et al. does not show: 1) an exosome derived from a plant [Claim 1].

	An et al. addresses some of the limitations of claim 1.
	Regarding claim 1, An et al. shows experiments which demonstrate the MVB  (multivesicular body)- mediated secretion of exosomes in plants (pg. 4, Abstract). Plant cells may secrete MVB-derived exosomes as a defense response upon pathogen attack (pg. 5, column 2, para. 1 [an exosome derived from a plant]).
An et al. teaches that vesicles in PMBs appear similar to exosomes in animal cells in terms of location, morphology and origin (pg. 1016, column 1, para. 2). PMBs 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the exosomal composition comprising an exosome and a therapeutic agent, as shown by Lotvall et al., by incorporating an exosome derived from a plant [Claims 1 and 46], as shown by An et al., with a reasonable expectation of success, because An et al. shows that exosomes can be derived from plants, and also teaches that plant exosomes are produced in the same manner as animal exosomes (An et al., pg. 4, para. 1; and Lotvall et al., pg. 1, lines 19-21), i.e., as secreted vesicles formed by the fusion of MVBs to the cell’s (plasma) membrane (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art to substitute the animal cell-derived exosomes, shown by Lotvall et al., with the plant-derived exosomes, shown by An et al., with the reasonably predictable results that the exosomes derived from a plant can encapsulate a therapeutic agent, specifically microRNA (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made that modification, because An et al. teaches that PMBs appear similar to exosomes in animal cells (pg. 1009, column 1, Summary). Therefore, one of ordinary skill in the art would recognize that plant exosomes could be used as an alternative to exosomes derived from mammalian tissue if it is difficult to extract a subject’s own exosomes for the purpose of administering therapeutic agent. In addition, one of ordinary skill in the art would understand that it would be easier and more productive to isolate exosomes in vitro cell cultivation or cell extraction from tissue), thereby expediting the exosome isolation or purification process.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 44 is rejected under 35 U.S.C. §103(a) as being unpatentable over Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, and further in view of Gercel-Taylor et al. (Australian Patent Application Publication No. AU 2008207735 A1; Pub. Date: 31 July 2008).
[Gercel-Taylor et al. cited in the Non-Final Office Action mailed 10 August 2020.]

Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, do not specifically show: 1) a pharmaceutically-acceptable vehicle, carrier or excipient [Claim 44].

Gercel-Taylor et al. addresses the limitations of claim 44.
Gercel-Taylor et al. shows an exosome isolated from a cell, the exosome comprising one or more antigens, and one or more exogenous antigens (pg. 4, para. [0037] [nexus to Lotvall et al.] [exosome comprising a therapeutic agent]). The pharmaceutical composition can be formulated as a therapeutic composition for delivery 
Regarding claim 44, Gercel-Taylor et al. shows a pharmaceutical composition comprising an exosome as described and a pharmaceutical carrier (pg. 9, para. [0086] [carrier] [nexus to Lotvall et al.] [an exosomal composition]).
Gercel-Taylor et al. teaches that exosomes of the presently disclosed subject matter can be modified to comprise one or more exogenous antigens (e.g., "superantigens") to enhance T cell stimulating activity of the exosomes. In some embodiments, protein transfer techniques can be utilized to introduce the exogenous antigens into the exosomes (pg. 6, para. [0061]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the exosomal composition comprising an exosome and a therapeutic agent, as shown by Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, by incorporating a pharmaceutically-acceptable carrier into the exosomal composition [Claim 44], as shown by Gercel-Taylor et al., with a reasonable expectation of success, because Gercel-Taylor et al. shows an exosomal composition comprising an exosome encapsulating a therapeutic agent, which is the exosomal composition, as shown by Lotvall et al. (MPEP 2143 (I)(A,G)). In addition, Gercel-Taylor et al. shows that the exosome can comprise an siRNA molecule which would target a nucleic acid molecule encoding an immunosuppressive polypeptide (pg. 11, para. [0108]). Therefore, because the exosomes, as shown by Lotvall et al. and Gercel-Taylor et al., can both comprise 
One of ordinary skill in the art would have been motivated to have made that modification, because Gercel-Taylor et al. teaches that the pharmaceutical carrier can be an aqueous or non-aqueous sterile injection solution that can minimally contain antioxidants, buffers, antibiotics and solutes that render the formulation isotonic with the bodily fluids of the intended recipient (pg. 9, para. [0087]). That is, the addition of a pharmaceutically-acceptable carrier would improve the therapeutic efficacy of the exosomal composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 34 and 35 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, and further in view of Battey et al. ((1999) The Plant Cell 11: 643-659).
[Battey et al. cited in the Non-Final Office Action mailed 10 August 2020.]

Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, do not show: 1) the exosome is isolated from the juice of a fruit of the plant [Claim 34]; and 2) the fruit is selected from the group consisting of a grape, a grapefruit, and a tomato [Claim 35].


Battey et al. teaches that exocytosis and endocytosis are processes which apply to all plant cell types, because of the general need for vesicle trafficking pathways used by a plant according to the needs of its cells and its stage of development. Figure 1 shows the range of secretory vesicle/plasma membrane dynamics that require mechanistic explanations (pg. 643, column 1, last para. thru column 2, lines 1-6). Figure 1 shows that secretory vesicles can be found in a variety of different types of plants: Capsicum, honeysuckle, chili pepper, and darnel grass (pg. 644, Fig. 1 and pg. 645, Figure legend).
Regarding claims 34 and 35, polysaccharides and secreted proteins reach the cell wall, and, therefore, it is assumed that secretory vesicles in plants contain cell wall polysaccharide precursors and proteins. However, the composition of the cargo and membrane of secretory vesicles is largely unknown, and so the extent of processing that takes place within vesicles is therefore unclear. SBP50 is a systemin binding protein that may be involved in the processing of foreign proteins and signaling peptides from other parts of the plant. SBP50 is located in the tomato plasma membrane and binds to the defense signaling peptide systemin (pg. 646, column 1, para. 1 thru 3).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the exosomal composition comprising an exosome and a therapeutic agent, as shown by Lotvall et al. in view of 
One of ordinary skill in the art would have been further motivated to have made those modifications, because Battey et al. also teaches that plant proteins have been identified in a number of different plant species (including grape Vitis vinifera), which have sequence similarity to components of the docking/fusion machinery in other organisms, with regard to vesicle trafficking (pg. 649, Table 1). Therefore, one would be motivated to isolate exosomes from the fruits of at least tomato or grape, because it appears as though secretory vesicles perform as (or are) exosomes, because of the inherent implementation in the plant for a vesicle trafficking system.
prima facie obvious to a person of ordinary skill at the time the invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 34, 35, 42 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 9 of copending Application No. 16/383,085.

The claimed subject matter of instant Application No. 16/359,618 is:  
An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an exosome derived from a plant. The exosome is isolated from  the juice of a fruit of the plant. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato. The therapeutic agent is a microRNA. The exosomal composition further comprises a pharmaceutically-acceptable vehicle, carrier, or excipient.

The claimed subject matter of copending Application No. 16/383,085 is:
A composition, comprising a therapeutic agent encapsulated by a microvesicle, wherein the microvesicle is derived from an edible plant. The edible plant is a fruit. The 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the composition and pharmaceutical composition in copending Application No. 16/383,085 exhibits minor species modifications that anticipate the exosomal composition described in instant Application No. 16/359,618. The minor species variations are the use of the term ‘microvesicle’ instead of ‘exosome’ and the recitation of a fruit without the stipulation of any part of the fruit, which may include the liquid (or juice part) or solid (or pulp/vesicle) part.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Claims 1, 34, 35 and 43-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 11-14 of Patent No. 10,799,457 B2.

The claimed subject matter of instant Application No. 16/359,618 is:  
An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an exosome derived from a plant. The exosome is isolated from  

The claimed subject matter of Patent No. 16/523,761 is:
An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an exosome derived from a plant. The exosome is isolated from  the juice of a fruit of the plant. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato. The exosome specifically binds to a target cell or tissue. The exosomal composition further comprises a pharmaceutically-acceptable vehicle, carrier, or excipient. The exosomal composition is formulated for intranasal, oral, or intratumoral administration. An exosomal composition comprising a therapeutic agent, the exosomal composition being produced by a process comprising (a) isolating one or more exosomes from the juice of a plant and (b) incubating the exosomes with a therapeutic agent, wherein the exosome encapsulates the therapeutic agent.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the 

Response to Arguments
	Applicant’s arguments, pp. 9-18, filed 10 February 2021, with respect to the 35 U.S.C. §101 rejection and the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive.

	Applicant remarks (pp. 9-10), with regard to the 101 rejection, that the term 'isolated' when used in the context of an exosome isolated from a cell, refers to an exosome that, by the hand of man, exists apart from its native environment and is therefore not a product of nature". Further because the therapeutic agent which is encapsulated by an isolated exosome is not a naturally occurring combination, the claims do not recite a product of nature, and therefore fall outside the scope of the judicial exceptions to section 101.
	However, in response to Applicant, it is not clear that an isolated exosome is biochemically or biophysically different from the exosome as it existed within its host cell. One of ordinary skill in the art would understand that an exosome isolated from a specific source would have the same properties and be functionally the same as the exosome existing in situ, for example the delivery function or transfer function of exosomes. In addition, Gibbings et al. ((WO 2009/147519 A1 (provided here)) teaches that exosomes can transfer proteinaceous antigen from a tumor cell to a dendritic cell (pg. 2, lines 23-24). Small RNA and proteins essential for the function of miRNA 
	Applicant remarks (pp. 10-11) that the claimed invention is based, at least in part, on the recognition by Applicant that isolated exosomes derived from plants could interact with mammalian cells and be used therapeutically, including for delivery of a therapeutic agent. This discovery was itself based on the recognition that exosomes derived from plants could facilitate interspecies communication. Based on their method of production, mammalian and plant exosomes would have different compositions, each reflective of the composition of the host cell membrane from which it was derived. As noted in the accompanying expert Declaration of Dr. Scott Plevy, mammalian and plant exosomes have different lipid and protein compositions as a result of the way in which they are produced.
However, in response to Applicant, first of all, with regard to the assertion that mammalian and plant exosomes would have different compositions, it is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)). That is, Applicant presents no (bio)chemical or (bio)physical comparison of plant exosomes vs mammalian exosomes. Secondly, it is stated that the mammalian and plant exosomes have different compositions based on their method of production. However, the method of production is not described in the claimed subject matter, and, therefore, the methods of production between mammalian and plant exosomes cannot 
Applicant remarks (pg. 12) that the primary reference of Lotvall also echoes the prevailing view (see Plevy Declaration, para. 8), as of the filing date, that exosomes for therapeutic agent delivery should be derived from mammalian cells, and preferably a human recipient's own cells, to avoid adverse immune reactions. Accordingly, the recognition that plant exosomes could be used as therapeutic delivery vehicles for mammalian subjects was entirely non-obvious, and in fact, as of the filing date, would have been contraindicated.
However, in response to Applicant, the so-called pre-filing prevailing view with regard to the preferable use of exosomes from a recipient’s own cells is an opinion of both Lotvall et al. and Dr. Plevy. Applicant has not provided any pre-filing reference which shows that plant exosomes cause adverse (even mild) immune reactions, and that Applicant’s exosomal composition avoids said reactions. Applicant has shown no working examples with regard to the administration of plant exosomes encapsulating a therapeutic agent to a subject and the avoidance of adverse immune reactions.
Applicant remarks (pp. 12-13), with regard to the 103 rejections, the suggestion to combine the necessary elements of the prior art is lacking. The references instead fall into two distinct categories - (i) mammalian exosomes and their suggested uses in mammalian systems; and (ii) academic publications describing the existence of exosomes in plants. Looking specifically to the cited publications, Lotvall and Gercel-Taylor fall into the first category of references, which describe human exosomes and their use as delivery vehicles for human hosts. Neither reference so much as mentions 
However, in response to Applicant, Belostotsky et al. is not cited in the instant Office Action. It is noted that Applicant’s working examples do not show the encapsulation of microRNA in plant exosomes. The working examples show the encapsulation of curcumin into exosomes derived from an EL-4 mouse lymphoma cell line and a(n) RAW 264.7 murine macrophage cell line (originally-filed specification, pg. 26, para. [00104] and [00105] thru pg. 27, para. [00106]). Therefore, one of ordinary skill in the art as a practitioner would understand that the mammalian cell-derived exosomes, shown by Lotvall et al., could be substituted with the plant exosomes, as shown by An et al.  In fact, An et al. teaches that vesicles in PMBs appear similar to exosomes in animal cells in terms of location, morphology and origin (pg. 1016, column 1, para. 2). PMBs are paramural bodies as a type of vesicle-like body (VLB) found in barley leaves (pg. 1009, column 1, Summary).  
	Applicant remarks (pp. 16-17) that also demonstrating the non-obvious, and Mo/. Ther. 21 :1345, 2013) is the work of the present inventor. In fact, of the six cited references, the earliest five are the work of the present inventor, demonstrating the innovative nature of the present inventor's use of plant exosomes for therapeutic purposes.
	However, in response to Applicant, in view of the cited post-filing references, the combination of references cited above in the 103(a) rejections shows the ability of (plant) exosomes to carry compounds, including therapeutic agents, prior to the effective filing date, and, therefore, the claimed subject matter is not surprising or unexpected. For example, An et al. teaches that plant VLBs (vesicle-like bodies) can contain hydrogen peroxide or autofluorescent phenolic compounds (pg. 1010, column 1, para. 1). That is, substances which could be considered therapeutic agents, depending upon the disorder to be treated.
	Applicant remarks (pp. 17-18), with regard to the double patenting rejections, that electronic terminal disclaimers (eTDs) have been filed.
	However, in response to Applicant, no terminal disclaimers, electronic or otherwise, have been submitted.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651